Exhibit 17.1 September 1, 2007 Board of Directors Triton Petroleum Group, Inc. 14 Garrison Inn Lane Garrison, NY10524 Re:American Petroleum Group, Inc. (the “Company”) Dear Sirs: Please be advised that I hereby resign as Interim President of Triton petroleum Group, Inc., f/k/a American Petroleum Group, Inc., effective September 1, 2007. My resignation does not in any way imply or infer that there is any dispute or disagreement relating to the Company’s operations, policies or practices. Sincerely, /s/ James W. Zimbler
